Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The Declaration filed 13 August 2020 states that claim 1 has been broadened but does not identify at least one error upon which reissued is based.
MPEP 1414 II states that “[w]hat is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	In addition to the issue identified above, the Declaration incorrectly makes the assertion that the application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest.1  An inspection of the original patent file indicates the application for the original patent was filed instead by the inventor, which is the correct avenue for filing a broadening reissue.
Claims 1-23 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Improper Amendment
The amendment filed 3 March 2021 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  
All claim amendments in reissue must be made with respect to the issued patent, not with respect to any previous amendment.
The matter to be added by reissue must be underlined.  Thus, each new claim (claims 14-23: i.e., a claim not found in the patent, that is newly presented in the reissue application) should be presented with underlining throughout the claim, including the 
Additionally, the amendment to claim 1 is both improper and unnecessary.  It is improper because the matter to be omitted by reissue must be enclosed in brackets.  No strike-through is permitted in reissue.  It is unnecessary because the amendment of 3 March 2021 deletes the term “seats” which does not appear in original patent claim 1.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Claim Objections
Claims 1 and 22 objected to because of the following informalities:  The claims lack a period (.) at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The term "selectively" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14 and 16-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CN 202554525 U to Ying (hereinafter Ying) in view of US 2,273,449 to Plishker (hereinafter Plishker) and US 5,920,075 to Whitehead (hereinafter Whitehead).
	With respect to claims 14, 16, and 19-21, Ying teaches a method of sterilizing an area using UV radiation emitted by a UV bulb 1 mounted on a telescoping rod 8 via 2 3.  The sterilizing apparatus sits on a wheeled base 7 and is pushed using push rod 4.  In use, the telescoping rod is extended from the vertical rod 5 to the desired height and the universal joint permits extension of the UV bulb outwardly or inwardly from the base/rod and rotation of the bulb to the desired position.  It is capable of being extended by the user/operator as it is being moved.  Ying does not disclose 
    PNG
    media_image1.png
    592
    470
    media_image1.png
    Greyscale
sanitizing seat surfaces.Plishker teaches a method of sterilizing seat surfaces in a public area having multiple rows of seats (bathroom stalls).  The public areas disclosed are hotels, theatres, and restaurants “catering to large numbers of the public.”  See col.1, lines 42-47.  While not addressed by Plishker, public restrooms often have stalls arranged opposite to each other.
The method of Plishker comprises the steps of:  providing a sanitization device including a mobile body 10 configured to travel along the area; extending a portion of the sanitization device from the mobile body across a seat surface (Fig.2), a source 17

    PNG
    media_image2.png
    352
    422
    media_image2.png
    Greyscale
of germicidal UV-C radiation being mounted on the portion of the sanitization device; moving the portion of the sanitization device across a first seat surface (col.2, lines 33-36) and over other seat surfaces; directing the source of germicidal UV radiation to the other seat surfaces while the device moves the portion of the sanitization device over the other seat surfaces; the mobile body being powered by a power source 13,14, the mobile body being operated and moved by an operator (col.3, lines 21-24), and providing the UV radiation by UV lamps while the mobile body moves and while the portion extends from the body (col.2, lines 36-38).
	It would have been obvious to use the device of Ying in the sterilization of seat surfaces, such as those located in public areas as taught by Plishker, as Ying also discloses UV radiation for sterilization.  Further, the extendable UV lamp of Ying can be readily oriented, using the universal joint and telescoping rod, over seats or any other area in need of sterilization and pushed by the operator in the same manner disclosed by Plishker.

	Whitehead teaches a handheld UV sterilization device and method wherein the human operator of the device is protected by skin and eye protection.  See col.4, lines 48-51 and Fig. 5.  Whitehead recognizes that UV light “is unsafe to the exposed, unprotected human anatomy” (col.2, lines 41-43).  While Plishker recognizes the danger to the user from UV rays (col.2, lines 10-14 and col.4, lines 30-31) and attempts to limit exposure by reflecting the radiation downwardly, no protection is offered to the user from radiation reflecting off surfaces in the bathroom or escaping tray 21.  Ying teaches installing the lamp within a reflective lampshade but provides no protection to the operator.  It would have been obvious to one of ordinary skill in the art to protect the skin and eyes of the user of the UV sterilizing device in the combination of Ying with Plishker, as Whitehead clearly expresses the danger of exposure to UV radiation.
	Whitehead further discloses that the “kill” factor (e.g. dosage), is a product of time and light intensity (col.1, lines 41-45) and must be sufficient in order to “effectively and efficiently destroy germs, bacteria, pathogens and microorganisms.  See col.2, lines 36-41.  It would have been obvious to perform the method of Ying with Plishker for a sufficient time based upon the intensity of the UV lamp in order to assure destruction of pathogens.  It is noted that Ying particularly desires prevention of infectious diseases.  See para [0005].
	As to claims 17, 17, 22, and 23, Plishker teaches the sterilization of seat surfaces within a venue of public assembly, such as “hotels, restaurants, and other public places.”  See col.1, lines 3-7.  It would have been obvious to employ the method .

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ying, Plishker, and Whitehead as applied to claim 14 above, and further in view of US 2012/0282135 to Trapani (hereinafter Trapani).
	Ying with Plishker and Whitehead does not teach a remote control.  Trapani discloses a method of sterilizing a room with UV radiation wherein the system “has a remote control for starting, stopping and setting system parameters” (Abstract).  As use of a remote would permit operation by the user from a remote location and temporarily eliminate the need for protective gear, it would have been an obvious modification to the method of Ying with Plishker and Whitehead.

Claims 19 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plishker in view of Whitehead.
	Plishker teaches a method of sanitizing surfaces (floors, seats) in an area wherein the method includes the steps of: a) providing a sanitization device including a mobile body 10 configured to move through the area; b) locating a portion 18 of the sanitization device in adjacency to a surface to be sanitized, a source 17 of germicidal UV radiation being mounted on the portion of the sanitization device; c) moving the portion of the sanitization device relative to a surface to be sanitized (col.2, lines 36-38); d) exposing the surface to germicidal UV radiation produced by the source; e) moving
13,14, the mobile body being operated and driven by an operator (col.1, lines 3-7 and lines 38-41; col.3, lines 21-24).  Plishker does not teach radiating the area at a predetermined dosage or the operator being protected by skin and eye protection.
Whitehead teaches a handheld UV sterilization device and method wherein the human operator of the device is protected by skin and eye protection.  See col.4, lines 48-51 and Fig. 5.  Whitehead recognizes that UV light “is unsafe to the exposed, unprotected human anatomy” (col.2, lines 41-43).  While Plishker recognizes the danger to the user from UV rays (col.2, lines 10-14 and col.4, lines 30-31) and attempts to limit exposure by reflecting the radiation downwardly, no protection is offered to the user from radiation reflecting off surfaces in the bathroom or escaping tray 21.  It would have been obvious to one of ordinary skill in the art to protect the skin and eyes of the user of the UV sterilizing device in the method of Plishker, as Whitehead clearly expresses the danger of exposure to UV radiation.
	Whitehead further discloses that the “kill” factor (e.g. dosage), is a product of time and light intensity (col.1, lines 41-45) and must be sufficient in order to “effectively and efficiently destroy germs, bacteria, pathogens and microorganisms.  See col.2, lines 36-41.  It would have been obvious to perform the method of Plishker for a sufficient .
Conclusion
Claims 1-13 are free of the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest both a power source on board the mobile device (claim 1) and an additional power source from an outlet remote from the mobile body, providing the UV-C radiation by multiple UV-C lamps in two laterally opposite directions each respectively by two laterally extendable portions relative to the movable body, the UV-C radiation being provided by the multiple spaced apart UV-C lamps on each portion in each of the lateral directions while the mobile body moves and while the portions extend laterally outwardly from the body, and wherein the portions are extendable from the mobile body between different lateral extendible positions and are movable over multiple seats and the multiple UV-C lamps are directed to the surfaces of the multiple seats such that the multiple UV-C lamps are set up to be extendable over the multiple seats the portions movable and extendible laterally over multiple seats (claims 1 and 7).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 202314543 discloses an apparatus for sterilization of a room, wherein the apparatus includes multiple extendable UV lamps.  See Figures 1 and 2.


Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571) 272-1275. The examiner can normally be reached on Mon-Thurs; 6:30 am -
4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Tim Speer can be reached on 313-446-4825 or Jean Witz can be reached
on 571-272-0927. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status

more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/ELIZABETH L MCKANE/Specialist, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/Krisanne Jastrzab/
Specialist, CRU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The box was checked on page 2 of the Declaration.
        2 According to Wikipedia, a universal joint is a joint or coupling connecting rigid shafts whose axes are inclined to each other…It consists of a pair of hinges located close together, oriented at 90° to each other, connected by a cross shaft.